DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 6/10/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-10 stand rejected. Claim 2 is newly cancelled. Claims 1, 3-10 are pending.

Response to Arguments
Applicant's arguments filed 6/10/2021 have been fully considered but they are not persuasive. Applicant argues on last Pr of Pg7-Pg8Pr1 that, “allows easy axial movement of filter module, and avoids the noise that can be created when the filter module hits the internal side walls of the filter capsule housing, and thus, the module alignment element also provides an anti-rattle function (see, paragraph [0025]). Moreover, excessive movement of the module is prevented from disengaging the seals at the lower end of the cap end.” 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., allows easy axial movement of filter module, and avoids the noise that can be created when the filter module hits the internal side walls of the filter capsule housing, and thus, the module alignment element also provides an anti-rattle function. Moreover, excessive movement of the module is prevented from disengaging the seals at the lower end of the cap end) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant further argues on Pg8Pr2-3 that “there is no pointer leading one of skill in the in the art to an axially moveable module alignment element in a filter capsule”. The Examiner notes that Applicant's arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims.

Applicant’s arguments, see Arguments/Remarks, filed 6/10/2021, with respect to 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections of claims 1, 3-10 has been withdrawn. 

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Reeder et al. (US4,964,984; hereinafter “Reeder”) in view of Lin (US2015/0174514), and further in view of Pall (US4,361,483), and further in view of Diemer et al. (US2004/0094467; hereinafter “Diemer”).
Applicant’s claims are directed towards an apparatus.
Regarding claims 1, 3-5, and 9-10, Reeder discloses a filter capsule comprising
(a) a hollow filter capsule housing (See Reeder Fig. 2, C3L4; filter device 10) having an upper hollow housing portion including an inlet (See Reeder Fig. 2, C3L4-6; upper body portion 14. Fig. 1-2, C4L20-32; inlet tube 78), the upper hollow housing portion including an upper bowl portion (See Reeder Fig. 1-2; the upper end of upper body portion or cap 14), a secondary upper bowl portion including a secondary upper bowl portion fluid flow port and a secondary upper bowl portion inner diameter (See Reeder Fig. 1-2; the lower end of the upper body portion or cap 14 is the secondary upper bowl portion, and has a fluid flow port (i.e. allows fluid to pass by the conical passage 92). The lower end of the secondary upper bowl portion has an inner diameter); an intermediate hollow housing portion (See Reeder Fig. 1-2, C3L7; central member 16); a lower hollow housing portion including an outlet (See Reeder Fig. 2, C3L5-6; lower body portion 12), the lower hollow housing portion including a lower bowl portion (See Reeder Fig. 2, the lower end of lower body portion 12), a secondary lower bowl portion including a secondary lower bowl portion fluid flow port (See Reeder Fig. 2; the upper end of lower body portion 12 until about the middle of central member 16. Furthermore, the fluid can flow through the lower end through outlet 22); and defining a fluid flow path between the upper hollow housing portion and the lower hollow housing portion (See Reeder Fig. 1-2; fluid flows through inlet tube 78 and through upper body portion 14, through the central portion 16, and then through the lower body portion 12 through outlet 22);
(b) a filter module comprising a hollow cylindrical porous filter arranged between an inner core and an outer cage (See Reeder Fig. 2, C3L32, C3L24; inner part of central element 36 is hollow. There is item 40 that points to the walls that contain filter medium 34), wherein the filter module is arranged in the hollow filter capsule housing across the fluid flow path (See Reeder Fig. 2, C3L6-8; central member 16 is located within the filter device 10. C3L31-32; hollow interior core), the filter module having an upper end cap with a central opening (See Reeder Fig. 2, C3L31-41; upper wall 44 that covers the filter medium 34 has a central opening where it is hollow.).
Reeder does not disclose the filer module having (b) a lower cap end with a central opening; (c) a module alignment element, arranged in, and moveable axially in, the upper hollow housing portion and arranged to contact the upper end cap of the filter module, the module alignment element comprising an open top end, and a closed bottom end comprising a base, the open top end and the closed bottom end being connected by a plurality of spaced apart vertically arranged struts, the open top end including an outer side wall including a circumferential groove containing a resilient ring, the circumferential groove including two or more flattened portions formed in the side wall; the base comprising a plurality of horizontally arranged outwardly extending ears, the horizontally arranged outwardly extending ears extending beyond the secondary upper bowl portion inner diameter; and, (d) a hollow cylindrical end cap, arranged in the lower hollow housing portion and contacting the lower end cap of the filter module, the hollow cylindrical end cap comprising a side wall including at least one circumferential groove containing a hollow end cap resilient ring, the hollow end cap resilient ring providing a seal when the hollow cylindrical end cap is arranged in the lower hollow housing portion.
Lin relates to the prior art by disclosing a filter capsule and bio-containers used in bio-pharmaceutical, medical, and food and beverage industries (See Lin par. [3]). Lin further discloses (c) a module alignment element, arranged in, and moveable axially in, the upper hollow housing portion and arranged to contact the upper end cap of the filter module (See Lin par. [139, 115], Fig. 45/48/51/54/57/60; filter cartridge adaptor assembly 1400. The assembly serves as a reinforcing function provided to flange 204. Fig. 63-65; Pr. 115, 117-118; The flange 220 can be used in a capsule filter and must further be placed into the filter; which must be axially placed within the end of capsule body 1502.), the module alignment element comprising an open top end (See Lin par. [115], Fig. 45/48/51/54/57/60; 1400 has a lumen 1408), and a closed bottom end comprising a base (See Lin par. [115], Fig. 45/48/51/54/57/60; cartridge filter body 1402 and securing frame 1404 holds one or more filter or filter media. Therefore, there must be a base to the filter body 1402.), the open top end and the closed bottom end being connected by a plurality of spaced apart vertically arranged struts (See Lin par. [115], Fig. 45/48/51/54/57/60; filter securing frame 1404 are spaced apart and vertically arranged on body 1402), the open top end including an outer side wall (See Lin par. [115], Fig. 45/48/51/54/57/60; open top end with lumen 1408 has a flange 1410, where the flange is circular (i.e. ring). Fig. 9/11, insert 220 contains an inner annular surface of rim 226 and a planar surface 230 of rim 226.); the base comprising a plurality of horizontally arranged outwardly extending ears, the horizontally arranged outwardly extending ears extending beyond the secondary upper bowl portion inner diameter (See Lin Fig. 9-17/45/48/51/54/57/60, par. [109]; the bottom surface of 1402 extends to the outer supports of securing frame 1404. Furthermore, the base extends further out than the radially extending flange 1410). Lin also suggests that the flanges utilized have a radially sloped surface on the sides of the flanges, opposite the surfaces that register one another when tubes are aligned (See Lin par. [2]), and further improve the structural integrity of the flanged tube (See Lin par. [130]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Reeder’s filter cartridge that contains a dispersion plate supported within the filter device in vertical alignment and further a blood inlet tube that is connected to a conventional deformable tube (See Reeder C4L28-34; Fig. 1-2), with Lin’s utilization of the module alignment that further contain vertical struts, in order to provide an improved structural integrity between the connection of tubes when aligned (See Lin par. [2, 130]).
The modified combination of Reeder and Lin do not disclose (b) a lower cap end with a central opening; c) including a circumferential groove containing a resilient ring, the circumferential groove including two or more flattened portions formed in the side wall; and, (d) a hollow cylindrical end cap, arranged in the lower hollow housing portion and contacting the lower end cap of the filter module, the hollow cylindrical end cap comprising a side wall including at least one circumferential groove containing a 
Pall relates to the prior art by providing a filter assembly for a pharmaceutical filter (See Pall abstract), and further discloses (b) a lower cap end with a central opening (See Pall Fig. 1-2, C4L32-52; end cap 9 at the bottom of the filter, where fluid passes through); and, (d) a hollow cylindrical cap end, arranged in the lower hollow housing portion and contacting the lower end cap of the filter module (See Pall Fig. 1-2; end cap 9 is cylindrical and contacts the filter 8 that’s within a wrap 30). Pall further discloses that the end caps extends all the way across the filter chambers, closing off the side of each chamber in order to provide a seal and closes off the other end of the tubular filter, which forces fluid to flow between the interior chambers of the filter (See Pall C4L46-55, Fig. 1-2). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the modified combination with Pall’s utilization of end caps, in order to seal the sides of the filter chamber, which forces the fluid, to be worked upon, to flow between the interior chambers of the filter (See Pall C4L46-55, Fig. 1-2).
The modified combination of Reeder, Lin, and Pall still does not disclose c) including a circumferential groove containing a resilient ring, the circumferential groove including two or more flattened portions formed in the side wall; and d) the hollow cap end comprising a side wall including at least one circumferential groove containing a resilient ring, the resilient ring providing a seal when the cap end is arranged in the lower hollow housing portion.
Diemer relates to the prior art by being in the field of filter modules within a cartridge (See Diemer par. [3, abstract]), and further discloses that the ends contain sealing rings that are connected to the side walls in the upper and lower ends. The two ends of the upper and lower adapters each carry sealing rings on their outer side (See Diemer par. [15, 40], Fig. 1-3; upper adapter 24 and lower adapter 26 attach to the filter cells 22. The two adapters each carry sealing rings 28 on their outer side.). Diemer further indicates that the module includes a media-sealed envelope with two retaining rings (i.e. the sealing rings), where the retaining rings enables a simple attachment of the envelope without the adapters having to be changed (See Diemer par. [14-15]). Diemer further notes that filtration should be possible at a lower cost for the production of the filter modules (See Diemer par. [13])
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the modified combination with Diemer’s utilization of retaining rings to further seal the envelope media, where the rings enable a simple attachment of the envelope without the adapters having to be changed (See Diemer par. [14-15]), since Diemer further suggests that filtration should be possible at a lower cost for the production of the filter modules (See Diemer par. [13]), and that general maintenance (i.e. flushing, sterilizing, parts) are a significant disadvantage, particularly for expensive filter media (See Diemer par. [3-6]).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 3: The filter capsule of claim 1, further comprising: (e) a valve in fluid communication with the upper hollow housing portion or the lower hollow housing portion (See Pall Fig. 1, C5L46-56; ports 36-37 can be provided with valves).
Claim 4: The filter capsule of claim 1, further comprising: (e) a first valve in fluid communication with the upper hollow housing portion and a second valve in fluid communication with the lower hollow housing portion (See Pall Fig. 1, C5L46-56; ports 36-37 can be provided with valves. The valves are in place of both the upper and lower ports 36 and 37 of the housing).
Claim 5: The filter capsule of claim 3, wherein the valve comprises a valve outlet port, a valve spindle, and an actuator knob, and operation of the actuator knob moves the valve spindle to open and close the valve without moving the valve outlet port (See Pall Fig. 1, C5L39-56; the valve is on port 36, they can be vented. Furthermore, a valve will further allow the movement in order to open and close the outlet port in order to vent.).
Claim 9: A fluid processing system comprising a container suitable for containing a source fluid; the filter capsule of claim 1, in fluid communication with the container (See Reeder C1L61-68, C2L23-26; blood filter must have blood pass through a filtering medium. The blood filter is claim 1, whereas the blood that must pass through may come from an inflowing blood source (i.e. blood bag or mammal) that is in a container.)
Claim 10: The filter capsule of claim 4, wherein the first and second valves each comprise a valve outlet port, a valve spindle, and an actuator knob, and operation of the actuator knob moves the valve spindle to open and close the valve without moving the valve outlet port (See Pall Fig. 1, C5L39-56; the valves on port 36-37 contain caps 39 that can be vented. Furthermore, a valve will further allow the movement in order to open and close the outlet port in order to vent.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reeder et al. (US4,964,984; hereinafter “Reeder”) in view of Lin (US2015/0174514), and further in view of Pall (US4,361,483), and further in view of Diemer et al. (US2004/0094467; hereinafter “Diemer”).
Applicant’s claims are directed towards a method.
Regarding claim 6, Reeder discloses a method of filtering fluid, the method comprising:
passing fluid through a filter capsule (See Reeder C1L61-68, C2L23-26; blood filter must have blood pass through a filtering medium.) comprising
(a) a hollow filter capsule housing (See Reeder Fig. 2, C3L4; filter device 10) having an upper hollow housing portion including an inlet (See Reeder Fig. 2, C3L4-6; upper body portion 14. Fig. 1-2, C4L20-32; inlet tube 78), the upper hollow housing portion including an upper bowl portion (See Reeder Fig. 1-2; the upper end of upper body portion or cap 14), a secondary upper bowl portion including a secondary upper bowl portion fluid flow port and a secondary upper bowl portion inner diameter (See Reeder Fig. 1-2; the lower end of the upper body portion or cap 14 is the secondary upper bowl portion, and has a fluid flow port (i.e. allows fluid to pass by the conical passage 92). The lower end of the secondary upper bowl portion has an inner diameter); an intermediate hollow housing portion (See Reeder Fig. 1-2, C3L7; central member 16); a lower hollow housing portion including an outlet (See Reeder Fig. 2, C3L5-6; lower body portion 12), the lower hollow housing portion including a lower bowl portion (See Reeder Fig. 2, the lower end of lower body portion 12), a secondary lower bowl portion including a secondary lower bowl portion fluid flow port (See Reeder Fig. 2; the upper end of lower body portion 12 until about the middle of central member 16. Furthermore, the fluid can flow through the lower end through outlet 22); and defining a fluid flow path between the upper hollow housing portion and the lower hollow housing portion (See Reeder Fig. 1-2; fluid flows through inlet tube 78 and through upper body portion 14, through the central portion 16, and then through the lower body portion 12 through outlet 22);
(b) a filter module comprising a hollow cylindrical porous filter arranged between an inner core and an outer cage (See Reeder Fig. 2, C3L32, C3L24; inner part of central element 36 is hollow. There is item 40 that points to the walls that contain filter medium 34.), wherein the filter module is arranged in the hollow filter capsule housing across the fluid flow path (See Reeder Fig. 2, C3L6-8; central member 16 is located within the filter device 10. C3L31-32; hollow interior core), the filter module having an upper end cap with a central opening (See Reeder Fig. 2, C3L31-41; upper wall 44 that covers the filter medium 34 has a central opening where it is hollow.).
Reeder does not disclose the filer module having (b) a lower cap end with a central opening; (c) a module alignment element, arranged in, and moveable axially in, the upper hollow housing portion and arranged to contact the upper end cap of the filter module, the module alignment element comprising an open top end, and a closed bottom end comprising a base, the open top end and the closed bottom end being connected by a plurality of spaced apart vertically arranged struts, the open top end including an outer side wall including a circumferential groove containing a resilient ring, the circumferential groove including two or more flattened portions formed in the side wall; the base comprising a plurality of horizontally arranged outwardly extending ears, the horizontally arranged outwardly extending ears extending beyond the secondary upper bowl portion inner diameter; and, (d) a hollow cylindrical end cap arranged in the lower hollow housing portion and contacting the lower end cap of the filter module, the hollow cylindrical end cap comprising a side wall including at least one circumferential groove containing a hollow end cap resilient ring, the hollow end cap resilient ring providing a seal when the hollow cylindrical end cap is arranged in the lower hollow housing portion.
Lin relates to the prior art by disclosing a filter capsule and bio-containers used in bio-pharmaceutical, medical, and food and beverage industries (See Lin par. [3]). Lin further discloses (c) a module alignment element, arranged in, and moveable axially in, the upper hollow housing portion and arranged to contact the upper end cap of the filter module (See Lin par. [139, 115], Fig. 45/48/51/54/57/60; filter cartridge adaptor assembly 1400. The assembly serves as a reinforcing function provided to flange 204. Fig. 63-65; Pr. 115, 117-118; The flange 220 can be used in a capsule filter and must further be placed into the filter; which must be axially placed within the end of capsule body 1502.), the module alignment element comprising an open top end (See Lin par. [115], Fig. 45/48/51/54/57/60; 1400 has a lumen 1408), and a closed bottom end comprising a base (See Lin par. [115], Fig. 45/48/51/54/57/60; cartridge filter body 1402 and securing frame 1404 holds one or more filter or filter media. Therefore, there must be a base to the filter body 1402.), the open top end and the closed bottom end being connected by a plurality of spaced apart vertically arranged struts (See Lin par. [115], Fig. 45/48/51/54/57/60; filter securing frame 1404 are spaced apart and vertically arranged on body 1402), the open top end including an outer side wall (See Lin par. [115], Fig. 45/48/51/54/57/60; open top end with lumen 1408 has a flange 1410, where the flange is circular (i.e. ring). Fig. 9/11, insert 220 contains an inner annular surface of rim 226 and a planar surface 230 of rim 226.); the base comprising a plurality of horizontally arranged outwardly extending ears, the horizontally arranged outwardly extending ears extending beyond the secondary upper bowl portion inner diameter (See Lin Fig. 9-17/45/48/51/54/57/60, par. [109]; the bottom surface of 1402 extends to the outer supports of securing frame 1404. Furthermore, the base extends further out than the radially extending flange 1410). Lin also suggests that the flanges utilized have a radially sloped surface on the sides of the flanges, opposite the surfaces that register one another when tubes are aligned (See Lin par. [2]), and further improve the structural integrity of the flanged tube (See Lin par. [130]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Reeder’s filter cartridge that contains a dispersion plate supported within the filter device in vertical alignment and further a blood inlet tube that is connected to a conventional deformable tube (See Reeder C4L28-34; Fig. 1-2), with Lin’s utilization of the module alignment that further contain vertical struts, in order to provide an improved structural integrity between the connection of tubes when aligned (See Lin par. [2, 130]).
The modified combination of Reeder and Lin do not disclose (b) a lower cap end with a central opening; c) including a circumferential groove containing a resilient ring, the circumferential groove including two or more flattened portions formed in the side wall; and, (d) a hollow cylindrical end cap arranged in the lower hollow housing portion and contacting the lower end cap of the filter module, the hollow cylindrical end cap comprising a side wall including at least one circumferential groove containing a 
Pall relates to the prior art by providing a filter assembly for a pharmaceutical filter (See Pall abstract), and further discloses (b) a lower cap end with a central opening (See Pall Fig. 1-2, C4L32-52; end cap 9 at the bottom of the filter, where fluid passes through); and, (d) a hollow cylindrical end cap arranged in the lower hollow housing portion and contacting the lower end cap of the filter module (See Pall Fig. 1-2; end cap 9 is cylindrical and contacts the filter 8 that’s within a wrap 30). Pall further discloses that the end caps extends all the way across the filter chambers, closing off the side of each chamber in order to provide a seal and closes off the other end of the tubular filter, which forces fluid to flow between the interior chambers of the filter (See Pall C4L46-55, Fig. 1-2). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the modified combination with Pall’s utilization of end caps, in order to seal the sides of the filter chamber, which forces the fluid, to be worked upon, to flow between the interior chambers of the filter (See Pall C4L46-55, Fig. 1-2).
The modified combination of Reeder, Lin, and Pall still does not disclose c) including a circumferential groove containing a resilient ring, the circumferential groove including two or more flattened portions formed in the side wall; and d) the hollow cap end comprising a side wall including at least one circumferential groove containing a resilient ring, the resilient ring providing a seal when the cap end is arranged in the lower hollow housing portion.
Diemer relates to the prior art by being in the field of filter modules within a cartridge (See Diemer par. [3, abstract]), and further discloses that the ends contain sealing rings that are connected to the side walls in the upper and lower ends. The two ends of the upper and lower adapters each carry sealing rings on their outer side (See Diemer par. [15, 40], Fig. 1-3; upper adapter 24 and lower adapter 26 attach to the filter cells 22. The two adapters each carry sealing rings 28 on their outer side.). Diemer further indicates that the module includes a media-sealed envelope with two retaining rings (i.e. the sealing rings), where the retaining rings enables a simple attachment of the envelope without the adapters having to be changed (See Diemer par. [14-15]). Diemer further notes that filtration should be possible at a lower cost for the production of the filter modules (See Diemer par. [13])
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the modified combination with Diemer’s utilization of retaining rings to further seal the envelope media, where the rings enable a simple attachment of the envelope without the adapters having to be changed (See Diemer par. [14-15]), since Diemer further suggests that filtration should be possible at a lower cost for the production of the filter modules (See Diemer par. [13]), and that general maintenance (i.e. flushing, sterilizing, parts) are a significant disadvantage, particularly for expensive filter media (See Diemer par. [3-6]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Reeder et al. (US4,964,984; hereinafter “Reeder”) in view of Lin (US2015/0174514), and further in view of Pall (US4,361,483), and further in view of Diemer et al. (US2004/0094467; hereinafter “Diemer”), as applied to claim 6 above, and further in view of Steridyne (NPL – Steridyne Filters).
Applicant’s claims are directed towards a method.
Regarding claims 7-8, the combination of Reeder, Lin, Pall, and Diemer discloses the method of claim 6 (See combination supra), further comprising, after passing fluid through the filter capsule, introducing air into the filter capsule, and obtaining additional filtered fluid (See Diemer par. [54]; compressed air can be blown into the channels so that the envelope is pressed against the filter cells. This enables residual filtration to be performed at the end of filtration).
The combination does not disclose utilizing filtered air.
Steridyne relates to the prior art by disclosing using high capacity capsule filters that are ideal for pharmaceutical gases (See Steridyne Pg3). Steridyne discloses filtered air being injected into a cartridge (See Steridyne Fig. 1-3). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination that filters a fluid and further have an additional filtering step by injecting into the filter chamber compressed air (See Diemer par. [54])
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 8: The method of claim 7, wherein introducing filtered air into the filter capsule comprises opening a valve in fluid communication with the upper hollow housing portion and introducing the filtered air through the valve (See Diemer Fig. 2, par. [45, 51-54]; There is a valve arranged on the outlet 130 that can be closed. Therefore, the same valve can also be opened to inject the air into channels 130/140.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gutman (2006/0169630); filter assembly with a valve member. Cooper (US4,126,559), Rosenberg (US3,696,932); pharmaceutical filter. Olsen (US5,965,019), disposable capsule filter.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779